Title: Jeremiah A. Goodman to Thomas Jefferson, 19 July 1817
From: Goodman, Jeremiah Augustus
To: Jefferson, Thomas


          
            der Sir
            July the 19 day 1817
          
          on mature reflecttion I wish to seel the negro girl I bought of you, and feelling anxiousley for you to have her so as for the Child & her mother not to be parted I will Let you have her very reasonable indeed, if you will give me as she
			 stands $180 for the girl you shall have her and this to  be paid the first day of August Eightteen hundread & Eightteen be so good as to Let me know by the boy and at Court I will bring the Bill of sail forward
          J A Goodman
        